Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/13/2021 has been entered.

 Response to Argument

I.        Claims 21, 28, 30, 32, 33 and 34	

 1.	Applicant argues that the prior arts Imamura and Papasakellariou do not disclose “receiving, from the base station, a size of resources of a physical uplink control channel reserved for the at least one of the persistent acknowledgment signaling and the scheduling request signaling, based on the configuration of the resource space 

The examiner respectfully disagrees. 
      	First, examiner notes that Appellant narrowly reads the claimed limitation(s) “receiving, from the base station, a size of resources of a physical uplink control channel reserved for the at least one of the persistent acknowledgment signaling and the scheduling request signaling, based on the configuration of the resource ” as claimed to be a “the UE receives a size of resources reserved only for persistent ACK/NACK in PUCCH as argued on pages 14 and 17. Appellant argues, but does not actually claim that the size of the resources is reserved only for persistent ACK/NACK or the size of the resources is reserved only for scheduling request. In the claim, Appellant use the phrase “at least one of” in the claim limitation.  The ordinary and customary meaning of a “at least one of” as applied by the Office in rejecting the claims broadly indicates a size is reserved for plurality of signals wherein the size which is reserved for plurality of signals must include persistent ACK/NACK signal or scheduling request signal which is consistent with applicant’s own specification p. 17, ll. 22-26 and Fig.4 e.g., Fig.4 shows PRB resources include plurality of signals (i.e CQI and implicit ACK/NACK or implicit ACK/NACK, persistent ACK/NACK and SR or persistent ACK/NACK and SR).     
       	What appears to be the main point at issue, is the number of signals included in the reserved resources.  As such, the claimed pharase “at least one of” could actually be one or more signals and still broadly read on the claim language within reason. By further way of example, Appellant’s specification at p. 17, ll. 22-26 discloses as follows:
“where the resource space is comprised of a plurality of time-frequency resources, where the resource space includes at least one predetermined allocation for at least one of channel quality indicator signaling and dynamic acknowledgement signaling, where the allocation is for at least one of persistent acknowledgement signaling and scheduling request signaling.”
 
        As readily apparent from the above description, “reserved resources” are not limited to a single signal, i.e., a size of resources reserved only for persistent ACK/NACK in PUCCH as argued by Appellant at pages 14 and 17.  
         Therefore, in conclusion, Appellant argues, but does not actually claim, a size of resources reserved for a single signal only as argued.  
  	Second, turning to the prior art rejection, Appellant argues that Papasakellario discloses ACK/NACK and CQI have separate PUCCH resources for transmission and a total 1RB (one resource both ACK/NACK and CQI in PUCCH that does not read the claimed limitation “receiving, from the base station, a size of resources of a physical uplink control channel reserved for the at least one of the persistent acknowledgment signaling and the scheduling request signaling” as argued on pages 13-14. In applying the Papasakellario reference, the examiner notes that last line in the second paragraph at page 2 in the provisional application discloses 
“ The ACK/NACK and CQI signals will jointly referred to as the PUCCH”. Last paragraph at page 2 in the provisional application discloses 1 RB or 12 sub-carriers (=resources) are allocated or reserved for PUCCH that is used to transmit ACK/NACK and CQI. Second paragraph at page 2 in the provisional application discloses the ACK/NACK is the persistent ACK/NACK. Since the allocated or reserved 1RB (or 12 sub-carriers) include persistent ACK/NACK transmission therefore it reads the claimed limitation “a size of resources of a physical uplink control channel reserved for the at least one of the persistent acknowledgment signaling and the scheduling request signaling” Here Papasakellario is applied for the 1st alternative. 
 	On pages 13-14 in the argument, Appellant argues prior art Papasakellario discloses of allocating fixed number of RBs for all periodic transmission that does not read “the size of resources reserved only for persistent ACK/NACK.” In the claim, Applicant is claiming “receiving, from the base station, a size of resources of a physical uplink control channel reserved for the at least one of the persistent acknowledgment signaling and the scheduling request signaling” means the size of resources could be reserved for more than one signal with BRI. Appellant improperly and narrowly read the claimed limitation and arguing that resources for the first portion are reserved for only one signal. Appellant use the phrase “at least one of” means the resources reserved can include more than one signal where Persistent ACK/NACK and/or scheduling request signal must be included in the reserved resources      

2.	Applicant argues that the prior arts Imamura and Papasakellariou teach nothing about the UE receiving a size of resources reserved for SRs in PUCCH.

The examiner respectfully disagrees. 
 	First examiner notes here that he must give each limitation of its broadest reasonable interpretation. In the claim, Applicant is claiming “receiving, from the base station, a size of resources of a physical uplink control channel reserved for the at least one of the persistent acknowledgment signaling and the scheduling request signaling. Last paragraph at page 2 in the provisional application Papasakellariou discloses 1 RB or 12 sub-carriers (=resources) are allocated or reserved for PUCCH that is used to transmit ACK/NACK and CQI. Second paragraph at page 2 in the provisional application discloses the ACK/NACK is the persistent ACK/NACK. Since the allocated or reserved 1RB (or 12 sub-carriers) include persistent ACK/NACK transmission therefore it reads the claimed limitation “a size of resources of a physical uplink control channel reserved for the at least one of the persistent acknowledgment signaling and the scheduling request signaling” Here Papasakellario is applied for the 1st alternative and therefore 2nd  alternatives for SR is not considered.   

3.	Applicant argues that the prior arts Papasakellariou does not disclose or imply the subject matter of “wherein the size of resources is signaled explicitly to the user equipment”

The examiner respectfully disagrees. 
In the claim, Appellant does not further clarify how the size of resources is signaled explicitly to the user equipment. Examiner notes here that he must give each limitation of its broadest reasonable interpretation. Prior art Papasakellariou at page 2, last paragraph in the provisional application discloses 1 RB or 12 subcarriers (= a size) is reserved for persistent PDSCH ACK/NACK and CQI transmission in 

4.	Applicant argues that the prior arts Papasakellariou does not teach “determining, by the 
user equipment, an allocation of resources for the second portion using the size of resources”

The examiner respectfully disagrees
In the claim, Appellant does not further clarify how the UE is determining an allocation for the second portion using the size of resources. Examiner notes here that he must give each limitation of its broadest reasonable interpretation. Papasakellariou in the provisional Application at page 5, last paragraph discloses of receiving the number of RBs reserved for persistent PDSCH ACK/NACK and other control information and also discloses this information is used by the UE to determine the RBs (=size) for the dynamic PDSCK ACK/NACK (=second portion) and therefore it reads the claimed limitation “ the size of the second portion is determined based on the size of the first portion”. Appellant improperly and narrowly read the claimed limitation and arguing that resources for the first portion are reserved for only one signal. Applicant use the phrase “at least one of” means the resources reserved for the first portion can include more than one signal where Persistent ACK/NACK or scheduling request must be included in the reserved resources. 

II.        Dependent claims 27, 29, 31 and 36

1.	Applicant argues that the prior arts Imamura and Papasakellariou do not discloses anything about scheduling request and therefore prior arts fail to discloses the claimed limitation “wherein a 

The examiner respectfully disagrees
 	In the claim, Appellant does not further clarify how persistent ACK/NACK SIGNAL and scheduling request signal overlap. Appellant also fails to define the claimed term “scheduling request” in the claim limitation. Examiner notes here that he must give each limitation of its broadest reasonable interpretation. Prior art Papasakellariou at Fig.8 (page 6) in the provisional application shows a slot includes persistent ACK/NACK. Fig.8 also shows the same slot includes RS (=scheduling request). It is known in the technology that RS (=reference signal) serves as a scheduling request signal. Since the persistent ACK/NACK and SR are transmitted in the same slot that means persistent acknowledgement signaling and RS (=scheduling request) signaling to partially overlap with BRI. If a particular definition or clarification of the claimed term “scheduling request” and “partially overlap” is applied here, then Appellant should define and clarify it in the claim and also provide support in the specification.     

III.        Dependent claims 22 to 27, 29, 31, 35 and 36

1.	Applicant argues “Dependent claims 22 to 27, 29, 31, 35, and 36 are respectfully submitted to be patentable as further limiting the subject matter claimed in the independent claims from which
they depend, notwithstanding the additional teachings of Bertrand

The examiner respectfully disagrees.
 See previous remarks of claims 21, 28, 30, 32, 33 and 34 in Section I above
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claim(s) 21, 24-34 and 36 is/are rejected under 35 U.S.C. 103(a) as being un-patentable over U.S. Pre-Grant Publication US 2009/0103482 A1 to Imamura et al. (hereinafter Imamura) in view of U.S.  Pre-Grant Publication US 2009/0010240 A1 (Provisional Application 60/976,959 dated Oct 02, 2007) to Papasakellariou et al. (hereinafter Papasakellariou)

 	As to claims 21, 28, 30 and 32-34, Imamura discloses a method comprising:
 	receiving, by a user equipment from a base station, a configuration for a resource space comprising a plurality of time-frequency resources, wherein the resource space comprises a first portion for a first type of signaling and a second portion for a second type of signaling, wherein the first type of signaling comprises at least one of persistent acknowledgement signaling and scheduling request 
 	Imamura discloses UE receiving allocation for the persistent ACK/NACK and dynamic ACK/NACK. Imamura fails to explicitly disclose of receiving a size of resource reserved for the persistent acknowledgement signaling and determining by the UE an allocation of resources for the second portion or dynamic acknowledgement using the size. However, Papasakellariou discloses 
 	the first type of signaling and the second type of signaling sharing a same channelization structure (Papasakellariou; Fig.8 in page 6 shows persistent PDSCH ACK/NACK with dynamic PDSCH ACK/NACK in a sub-frame means sharing same channelization structure)
 	receiving, from the base station, a size of resources of a physical uplink control channel reserved for the at least one of the persistent acknowledgment signaling and the scheduling request signaling based on the configuration of the resource space, wherein the size of resources is signaled explicitly to the user equipment (Papasakellariou; Provisional Application page 5, last paragraph and page 12, first paragraph discloses of receiving the fixed number of RBs (=size) of the PDSCH ACK/NACK. ACK/NACK for the PDSCH is transmitted in the PUCCH which is disclosed at page 2); 
	determining, by the user equipment, an allocation of resources for the second portion using the size of resources (Papasakellariou; Provisional Application page 5, last paragraph and page 12, first paragraph discloses of receiving the fixed number of RBs (=size) of the PDSCH ACK/NACK and also discloses this information is used by the UE to determine the RBs for the dynamic PDSCK ACK/NACK).
 	It would have been obvious to one of ordinary skilled in the art to combine the teachings of Imamura and Papasakellariou because both of the references discloses of allocating resources for the 

As to claim 24, the rejection of claim 21 as listed above is incorporated herein. In addition Imamura- Papasakellariou discloses further comprising: receiving a size of resources reserved for channel quality indicator signaling (Papasakellariou; Provisional Application page 5, last paragraph and page 12, first paragraph discloses fixed number of RBs for CQI).

As to claim 25, the rejection of claim 24 as listed above is incorporated herein. In addition Imamura- Papasakellariou discloses wherein the at least one of the persistent acknowledgment signaling and the scheduling request signaling is located relative to the size of resources reserved for the channel quality indicator signaling (Papasakellariou; Provisional Application page 5, last paragraph and page 12, first paragraph discloses fixed number of RBs for CQI).

As to claim 26, the rejection of claim 21 as listed above is incorporated herein. In addition Imamura- Papasakellariou discloses wherein the first type of signaling and the second type of signaling share a common, staggered channelization structure (Imamura; Fig.7; [0065]).

As to claims 27, 29, 31 and 36, the rejection of claim 21 as listed above is incorporated herein. In addition Imamura- Papasakellariou discloses 
 

4.	Claim(s) 22-23 and 35 is/are rejected under 35 U.S.C. 103(a) as being un-patentable over U.S. Pre-Grant Publication US 2009/0103482 A1 to Imamura et al. (hereinafter Imamura) in view of U.S.  Pre-Grant Publication US 2009/0010240 A1 (Provisional Application 60/976,959 dated Oct 02, 2007) to Papasakellariou et al. (hereinafter Papasakellariou) in view of U.S. Pre-Grant Publication US 2009/0239568 A1 to Bertrand et al. (hereinafter Bertrand) 
 	
As to claim 22 and 35, Imamura- Papasakellariou discloses time-frequency resource. Imamura- Papasakellariou fails to teach Zero auto correlation sequence having a length of twelve symbol. However, Bertrand disclose 
 	where the time-frequency resources are characterized by a zero autocorrelation sequence having a length of twelve symbols, a duration of one sub- frame and/or slot-based frequency hopping that is symmetric over a center frequency (Bertrand; Fig.6A-6B; [0052] discloses Zero auto correlation sequence having a length of twelve symbols, a duration of one sub-frame and slot-based frequency hopping that is symmetric over a center frequency)
 	It would have been obvious to one of ordinary skilled in the art to modify the invention of Imamura- Papasakellariou and Bertrand at the time the invention was made where the time-frequency resources are characterized by a zero autocorrelation sequence having a length of twelve symbol. One would be motivated to combine the teachings in order to use a limited resources in an effective way and thus provide a QoS..   

As to claim 23, Imamura- Papasakellariou discloses a common resource space wherein first portion for a first type of signaling and a second portion for a second type of signaling are configured. Imamura- Papasakellariou fails to teach cyclic shift and/or orthogonal cover code. However Bertrand discloses 
 where the time-frequency resources are characterized by a dedicated cyclic shift and/or a dedicated orthogonal cover code (Bertrand; [0052])
It would have been obvious to one of ordinary skilled in the art to modify the invention of  Imamura- Papasakellariou and Bertrand at the time the invention was made where the time-frequency resources are characterized by a dedicated cyclic shift in order to use the limited bandwidth in an effective way.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478